 

 



To the Board of Directors of

Tryon Alpha, Inc.

 

 

Gentlemen:

 

For due and adequate consideration, the receipt and sufficiency of which is
hereby acknowledged, the undersigned stockholders of Tryon Alpha, Inc. (the
“Company”), individually or duly authorized by the entity stockholder named
below, do hereby return to the Company for cancellation the number of shares of
the Company’s common stock (“Shares”) set forth opposite their respective names:

 

Name Number of Shares Mercer Cauley 212,500 Ange Properties, LLC 425,000 Garvin
Strategic Capital, LLC  212,500

 

The undersigned hereby irrevocably instruct the Company to cancel the Shares
such that the Shares will no longer be outstanding on the stock ledger of the
Company and do hereby forever relinquish and covenant and agree not assert any
claim of any right, title or interest in and to the Shares.

 

Each of the undersigned hereby represents and agrees, individually and not
severally, that:

 

(i) he or it (A) owns its Shares, of record and beneficially, free and clear of
all liens, claims, charges, security interests, and encumbrances of any kind
whatsoever, (B) has sole control over its Shares or sole discretionary authority
over any account in which they are held and (C) no person has any option or
right to purchase or otherwise acquire the Shares;

 

(ii) he or it (A) has full right, power and authority to execute, deliver and
perform this Agreement and to carry out the transactions contemplated hereby and
(B) this Agreement has been duly and validly executed and delivered by the
undersigned and constitutes a valid, binding obligation of the undersigned
enforceable against it in accordance with its terms (except as such
enforceability may be limited by laws affecting creditor's rights generally);
and

 

(iii) he or it will use its best efforts to take all action and to do all things
necessary, proper, or advisable in order to consummate and make effective the
transactions contemplated by this Agreement (including the execution and
delivery of such other documents and agreements as may be necessary to
effectuate the cancellation of the Shares).

 

Witness the execution hereof by the undersigned this 17th day of August, 2011.

 

By: _______________

Mercer Cauley

 

 

 



     Ange Properties, LLC  Garvin Strategic Capital, LLC  By:
______________________ By: ____________________

 

 

